Citation Nr: 0522877	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  00-22 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date prior to April 26, 1999, 
for a grant of service connection for post-traumatic stress 
disorder.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to April 
1970.  His military service included a tour of duty in the 
Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2002 and 
October 2002 by the Detroit, Michigan, Regional Office (RO) 
of the Department of Veterans Affairs (VA), which granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 50 percent initial evaluation, effective from 
April 26, 1999.  The veteran appeals both the effective date 
of the service connection award and the initial 50 percent 
evaluation assigned.

The file includes correspondence from the veteran received by 
VA in April 2004 that indicates that he is also claiming 
entitlement to service connection for multiple physical 
disabilities claimed as due to Agent Orange exposure during 
active duty in Vietnam.  Additionally, in a written brief 
dated in July 2005 from the veteran's representative, Vietnam 
Veterans of America, the issue of entitlement to a total 
rating for individual unemployability due to service-
connected disability was raised.  As these issues have not 
been developed for appellate review, they are referred to the 
RO for appropriate disposition.

The issue of entitlement to an increased initial evaluation 
in excess of 50 percent for PTSD is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The veteran filed his original claim for VA compensation 
for a psychiatric disability, to include PTSD, in November 
1996.  

2.  In a rating decision dated in May 1997, the veteran was 
denied service connection for a psychiatric disability.  
Notice of this denial and his appellate rights were issued to 
him in correspondence dated in May 1997, but the veteran 
failed to file a timely appeal and that decision was final. 

3.  On April 26, 1999, the RO received the veteran's claim to 
reopen the issue of entitlement to service connection for a 
psychiatric disability, to include PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to April 26, 1999 
for a grant of service connection for PTSD have not been met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

With respect to the claim for an earlier effective date prior 
to June 18, 2002, for a grant of service connection for PTSD, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran claiming entitlement to an 
earlier effective date is not prejudiced even by failure to 
provide him a VCAA notice of the laws and regulations 
governing effective dates, if, based on the facts of the 
case, entitlement to an earlier effective date is not shown 
as a matter of law.  See Nelson v. Principi, 18 Vet. App. 
407, 410 (2004).  In this case, the veteran was provided with 
the necessary notice and assistance with compliance with the 
VCAA.  In light of the foregoing, and in view of the 
determination of this appellate decision, the Board finds 
that no further notice or assistance to the veteran is 
required.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also VAOGCPREC 8-03, 69 Fed. Reg. 
25180 (2004).

The veteran was honorably discharged from active duty in 
April 1970.  A claim of service connection for a psychiatric 
disability was not received within one year after the date of 
his discharge from the military.  His claims file shows that 
VA received the veteran's original claim for VA compensation 
for a psychiatric disability, to include PTSD, on November 
27, 1996.  Evidence reviewed by the RO at the time included 
the veteran's service medical records, which show no 
diagnosis or treatment for a chronic psychiatric disorder 
during active duty.  By rating decision of May 1997, the 
claim was denied on the merits.  Notice of this denial and 
the veteran's appellate rights were issued to him at his 
correct mailing address.  Thereafter, the file indicates that 
the veteran did not file a timely appeal of the May 1997 
denial within the one-year appellate period and that decision 
was final.

Thereafter, the veteran's claim to reopen the issue of 
entitlement to service connection for a psychiatric 
disability was received by VA on April 26, 1999.  This issue 
was reopened on the basis of his submission of new and 
material evidence and, by rating action of June 2002, service 
connection was granted for PTSD, effective April 26, 1999.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The veteran's claims file shows that he filed a claim for 
service connection for a psychiatric disability, to include 
PTSD, that was received by VA on November 27, 1996.  Although 
the veteran contends that he actually submitted a claim on 
October 10, 1996, that is the date on which he signed and 
dated the claim, not the date VA received the claim.  No 
correspondence from the veteran prior to this date contains 
any language that may be broadly interpreted as an informal 
claim for VA compensation for a psychiatric disability.  
There were no records of treatment for a psychiatric disorder 
submitted with this claim and his service medical records did 
not show onset of a psychiatric disorder during his period of 
active duty.  His claim was denied in May 1997, notice of the 
denial and his appellate rights were issued to him that same 
month, but no timely appeal was initiated during the 
appellate period and that decision was final.  Thereafter, 
the claims file shows no further correspondence from the 
veteran with regard to a claim for VA compensation for a 
psychiatric disability until April 26, 1999, when his claim 
to reopen the issue of entitlement to service connection was 
received by VA.

Correct application of the aforementioned law and regulations 
supports the effective date of April 26, 1999 for the award 
of service connection for PTSD, as this was the date of 
receipt of the veteran's successful claim to reopen this 
issue.  There are no provisions in the applicable laws and 
regulations to allow an effective date prior to this date.  
The Board therefore concludes that an effective date earlier 
than April 26, 1999, for a grant of service connection for 
PTSD is not warranted in this case.  38 U.S.C.A. §§ 5108, 
5110 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2004).  


ORDER

The claim for an effective date prior to April 26, 1999 for a 
grant of service connection for PTSD is denied.



REMAND

The veteran contends that manifestations of his service-
connected PTSD produce more social and occupational 
impairment than what is reflected in the criteria for the 
initial 50 percent evaluation currently assigned to this 
disability.  He further states that manifestations of his 
psychiatric disability have worsened since his most recent VA 
psychiatric examination of record, which was conducted in May 
2002.  Accordingly, the Board finds that a remand of this 
case for a current examination is warranted.  See Weggenmann 
v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).  

The veteran's claims file includes an April 2000 award letter 
from the Social Security Administration (SSA) informing him 
that he was awarded SSA disability benefits effective from 
November 1, 1999, on the basis of impairment due to a 
psychiatric disability.  However, the medical records that 
were reviewed by SSA have not associated with the claims 
file.  Because this evidence is pertinent to the appeal in 
that it may present a clearer picture of the severity of the 
veteran's psychiatric disability for the time period in 
question (i.e., the period commencing on April 26, 1999), the 
RO should contact SSA and request that it be furnished copies 
of the medical evidence reviewed by SSA for inclusion in the 
claims file.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
371 (1992).

In view of the foregoing discussion, the appeal is remanded 
for following development:

1.  The RO must contact SSA and request 
that it be provided with copies of the 
medical records reviewed by this agency 
that pertain to the veteran's claim for 
SSA disability benefits.  Any records 
obtained must thereafter be associated 
with the claims file.  All attempts to 
secure this evidence must be documented 
in 


the claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to secure 
same, the RO must notify the veteran and 
his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The veteran and 
his representative must then be given an 
opportunity to respond.  

2.  The veteran must be provided with a 
VA psychiatric examination to evaluate 
the current severity of his PTSD.  The 
examiner must review the veteran's 
claims folder in conjunction with the 
examination.  Any tests deemed 
appropriate by the examiner must be 
conducted.  All pertinent symptomatology 
and findings must be reported in detail.  
The examiner's report must describe 
personal appearance and hygiene; mood; 
affect; speech; ability to understanding 
complex commands; judgment; abstract 
thinking; and orientation (spatial, 
time, and place).  The examiner must 
also address whether symptoms are mild 
or transient or controlled by continuous 
medication; the presence or absence of 
anxiety, suspiciousness, panic attacks 
(frequency and duration), obsessional 
rituals which interfere with routine 
activities, impaired impulse control 
(such as unprovoked irritability with 
periods of violence), disturbances of 
motivation and mood, suicidal ideation, 
persistent delusions or hallucinations, 
and grossly inappropriate behavior; the 
extent of sleep impairment, if any; the 
degree of memory loss or 


impairment, if any; the degree of 
impairment, if any, in the ability to 
adapt to stressful circumstances 
(including work or a work-like setting); 
the degree of impairment, if any, in 
ability to establish and maintain 
effective relationships; and the degree 
of impairment, if any, in thought 
processes or communication.  After 
examining the veteran, the examiner must 
assign a Global Assessment of 
Functioning score, with an explanation 
of the score assigned.  The report 
prepared must be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the aforementioned 
actions, the claim of entitlement to an 
initial rating in excess of 50 percent 
for PTSD, must be considered based on 
all evidence of record.  If the maximum 
benefit sought is not awarded with 
respect to this issue, the veteran and 
his representative must be provided with 
a Supplemental Statement of the Case and 
an appropriate period of time 


must be allowed for response.  The case 
must then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


